DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 1-4 filed December 10, 2021.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 1, the phrase “A handle device for vehicle configured” should be changed to “A handle device for a vehicle, the handle device configured,” in line 10, the phrase “configured to rotate the cap part” should be changed to “configured to allow the cap part to rotate,” in line 18, the word “erected” should be changed to “located” since the term erected suggest that the fixed guide piece is formed on the cap part, and in lines 20 and 21, the phrase “during a rotation of the cap part to guide a rotational position of the cap part from the open position to the fixing position” should be changed to “to guide a rotational position of the cap part during a rotation of the cap part from the open position to the fixing position.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, line 10, the phrase “configured to rotate the cap part” suggests that the hinge on its own causes the rotation of the cap part, when it is understood from the specification that the hinge is structured to allow a user to rotate the cap part and will be examined as such.  See claim objection above.
In regards to claim 1, lines 20 and 21, the relationship between the rotation of the cap part and the open and fixing positions of the cap part is unclear from the claim language.  It is understood from the specification that the fixed guide piece guides a rotational position of the cap part during a rotation of the cap part from the open position to the fixing position, and will be examined as such.  See claim objection above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Picco et al. (US-5653411) in view of Mori et al. (US-9022438).
In regards to claim 1, Picco et al. discloses a case portion (Figures 4 and 5) comprising: a tubular member fixing base 1 in which a tubular member 3 is arranged; a 
In regards to claim 2, Picco et al. discloses that the hinge portion is configured by a leaf spring or flexible hinge (Figures 4 and 5).
In regards to claim 3, Picco et al. discloses that the fixed guide piece and the movable guide piece are disposed at positions adjacent to each other with the hinge portion therebetween when the cap part is positioned at the open position (Figure 4).
In regards to claim 4, Picco et al. in view of Mori et al. discloses that the cable fixing base includes a claw portion 101, 102 engaging with a claw receiving portion 506 provided on the cap part and fixing the cap part at the fixing position (Figure 5), wherein the claw portion is the fixed guide piece.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
The examiner appreciates applicant’s amendments to the claims, and therefore, the claim objections set forth in the previous Office Action are withdrawn.  In light of applicant’s further amendments to claim 1, new claim objections and rejections under 35 U.S.C. 112(b) are set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        March 14, 2022